EXAMINER’S COMMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment 
The objections to claims 65 and 67 for minor informalities and improper dependence are withdrawn in view of the amendments filed 18 April 2022. 

Allowable Claims
Claims 53-70 are allowed.
Reasons for Allowance
Applicant’s arguments filed 18 April 2022 regarding Burbank; Jeffrey H. et al. (US 20190231957 A1), Barnes; Erik (US 20120078218 A1), Norris; Michael G. et al. (US 20160101278 A1), Kenley; Rodney S. et al. (US 5932103 A) and Ware, Lee C. et al. (US 20050085760 A1) have been considered and are persuasive. Examiner advances additional reasons for allowance.
Burbank, the closest art of record, lacks an infusion pump that is external to the blood filtration system and a controller that is not in communication with the infusion pump. 

Also of record, Barnes discloses a modular IV pump (¶ [0002], [0008], [0028]), comprising an infusion pump (Fig. 1, IV pump 12 infuses fluid directly to a patient); and
a controller including processing circuitry configured to monitor a fluid characteristic sensor (¶ [0034], The primary control unit 32 also includes a first processor 78 that is coupled to the docking connectors 40). 
However, Barnes lacks a controller that is not in communication with an infusion pump. During operation, Barnes transfers information between the infusion pump and controller (¶ [0043]], In certain embodiments, the rate is changed through the wireless connection between the modular pumping unit 34 and the primary control unit 32 or other monitoring/control system). 
Barnes also does not measure a pressure or flow rate of the infusion fluid at an infusion port, and at most measures a pressure downstream of an infusion pump (¶ [0026], An IV pump 12 can monitor the pressure in pressure sensing element 7B to detect occlusions of the line 4 between the cassette 6 and the patient 10; ¶ [0036], connector 3 is coupled through downstream pressure sense feature 7B to pumping element 8). Barnes’s pressure sensor appears to measure pressure away from the infusion port, at a point upstream of connector 3.

Another cited reference, Rada; Hiram et al. (US 20150034536 A1), discloses a medical apparatus for the treatment of fluid (¶ [0007], [0377] FIG. 4 shows an extracorporeal blood treatment apparatus 1), comprising: 
an infusion pump (¶ [0094], means for regulating the flow of fluid (17, 18, 21, 24, 27); ¶ [0379], this line 15 supplies replacement fluid from an infusion fluid container 16 … Note that a post-dilution fluid line 25 may also be present connecting an infusion fluid container 26 to the blood return line); 
a variable-speed filtration pump configured to extract a filtrate fluid from a filter (¶ [0379], An effluent fluid pump 17 operates on the effluent fluid line under the control of said control unit 10 to regulate the flow rate Qeff across the effluent fluid line); and
a controller (¶ [0378], control unit 10); 
configured to monitor an infusion fluid flow rate and modulate a speed of the filtration pump based on the infusion flow rate (¶ [0408], the control unit may also be configured to calculate the set value of the fluid flow rate Qeff through the effluent fluid line 13, by imposing that the filling time of the waste container 14 is substantially same as, proportional to, or multiple of the emptying time of one or more of the other containers of fresh fluid).
However, Rada lacks a controller that is not in communication with the infusion pump. Instead, Rada connects all of the pumps in the system to the same controller (¶ [0380] The dialysis fluid pump 21, the infusion fluid pump 18 (or pumps 18, 27) and the effluent fluid pump 17 are part of means for regulating the flow of fluid through the respective lines and, as mentioned, are operatively connected to the control unit 10 which controls the pumps). 

The following newly cited references fail to teach or suggest all limitations of the amended claims. 
Summerton, James et al. (US 20040068219 A1) discloses a hemodiafiltration/hemofiltration method and apparatus (¶ [0002], [0007], [0029], [0037] Another embodiment is schematically illustrated in FIG. 3a), comprising: 
an infusion port in communication with a blood circuit and configured to receive an infusion fluid (¶ [0031], mixing chamber 8); and
a controller (¶ [0037], control unit 90), configured to: 
monitor a pressure and modulate a valve (¶ [0037], The control algorithm used by the control unit 90 can set the aperture of the throttling valve 74 so that the TMP of the first and second dialyzers 1, 2 are equalized). 
However, Summerton lacks a fluid characteristic sensor configured to measure a pressure or flow rate at the infusion port, and also lacks a variable-speed filtration pump. At most, Summerton discloses pressure and flow sensors that monitor a dialysate line (¶ [0032], pressure sensor 18 (the pressure denoted "Pdi") … pressure sensor 32 (measuring pressure "Pdo"); ¶ [0040], FIG. 3b, wherein a flow meter 73 is used as a feedback control input to the control unit 90 that controls the throttling valve 74).  

Lannoy; Jean-Michel (US 20090152200 A1) discloses an infusion pump (¶ [0035] A substitution fluid pump 41). However, Lannoy does not sense pressure or flow and instead senses a temperature of an infused fluid (¶ [0035], temperature sensor 45). 

Bene, Bernard  et al. (US 20010037968 A1) describes a system including an infusion pump and infusion fluid flow rate sensor (¶ [0034] An infusion device, comprising a pump 10 and a balance 11). However, Bene lacks a controller that is not in communication with the infusion pump and instead connects the single controller to all pumps and valves in the system (¶ [0040], calculation and control unit 36 … it drives the active components of the system, such as the pumps 6, 10, 20, 21, 25, 26, 28 and the valves 33, 34, 35). 

Nilsson; Roger et al. (US 20200155745 A1) discloses a system including an infusion pump (¶ [0061], infusion pump 28 creating an infusion flow rate Q.TR); 
a variable-speed filtration pump (¶ [0059], ultrafiltration pump 22 arranged to create a desired weight loss rate WLR); and 
a controller (¶ [0063], The control unit 31 may comprise a processing unit 32 and a memory unit 33). 
However, Nilsson lacks a controller that is not in communication with the infusion pump and instead connects the controller to both the infusion pump and filtration pump (¶ [0065], the control unit 31 may be configured to generate a control signal M for regulating the fresh dialysis fluid flow rate Q.di … a control signal S for regulating the flow rate WLR of fluid generated by the ultrafiltration pump 22). 

Chang, Peter C.  et al. (US 20040129638 A1) discloses a system including an infusion pump (¶ [0050], the substitution infusion fluid is added from a reservoir (11), via a pump (12)); and a filtration pump (¶ [0048], A pump (8) takes care of the transport of filtrate into a collection reservoir (9)). Chang also describes matched flow rates between the infusion fluid and filtration pump (¶ [0052], The flow through pumps (8) and (12) or (16) are accordingly precisely adjusted to one another. Typically, the substitution infusion fluid is administered (infused) into the blood at a rate of between 1 and 80 ml/min per 200 ml/min blood); 
However, Chang does not describe how these flow rates are matched, whether the system includes a sensor at the infusion port or whether the system contains a controller that is not in communication with the infusion pump. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590 
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781